Citation Nr: 0723689	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-23 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for 
a service-connected undiagnosed illness characterized by 
muscle and joint pain, dizziness, fatigue, and mood and 
memory problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1993 to August 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in November 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge in 
March 2007; a transcript of the hearing is associated with 
the claims file.

The Board observes that, at his March 2007 hearing, the 
veteran submitted evidence consisting of a written statement 
by his spouse.  See 38 C.F.R. § 20.1304 (2006).  The Board 
notes that the veteran waived agency of original jurisdiction 
(AOJ) consideration of this evidence.  Id.  Therefore, the 
Board may properly consider this statement in rendering its 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his disability has increased in 
severity and, therefore, warrants a rating evaluation of 40 
percent for his service-connected undiagnosed illness, 
characterized by muscle and joint pain, dizziness, fatigue, 
and mood and memory problems.  The Board finds that a remand 
is necessary in order to afford the veteran a contemporaneous 
examination.  
 
The Board observes that the veteran was afforded a VA 
examination in March 2002.  In connection with his claim for 
a higher initial rating, he was scheduled for another VA 
examination in August 2005.  The veteran failed to report for 
this examination; however, the Board finds such failure to 
report was for good cause.  Therefore, the Board determines 
that the veteran should again be scheduled for a VA 
examination to assess the current severity of his symptoms.

Additionally, the Board notes that the veteran indicated at 
his March 2007 hearing that he has been seen continually at 
the Frank Tejeda VA Outpatient Treatment Center.  VA 
treatment records dated from January 2003 to June 2006 are 
associated with the claims file.  Therefore, this remand will 
also allow VA to obtain current records regarding the 
veteran's treatment for his disability.    

Accordingly, the case is REMANDED for the following action:

1.	A request should be made to the Frank 
Tejeda VA Outpatient Treatment Center 
for records dated from June 2006 to the 
present. 

2.	The veteran should be afforded a VA 
examination in order to determine the 
current nature and severity of his 
undiagnosed illness characterized by 
muscle and joint pain, dizziness, 
fatigue, and mood and memory problems.  
The veteran has requested that such 
examination be scheduled at the Frank 
Tejeda VA Outpatient Treatment Center 
in San Antonio, Texas, if possible.  
The examiner should also review the 
claims file, to include any additional 
VA treatment records obtained.  Any 
other evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  The examiner should 
report all relevant findings reflecting 
the current severity of the veteran's 
service connected undiagnosed illness 
characterized by muscle and joint pain, 
dizziness, fatigue, and mood and memory 
problems.

3.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



